OPINION — AG — ** SALARIES — COUNTY SUPERINTENDENT OF SCHOOLS — POPULATION ** PART OF THE ANNUAL SALARY OF THE COUNTY SUPERINTENDENT OF SCHOOLS WHICH IS PAYABLE FROM COUNTY FUNDS, FOR AND DURING THE FISCAL YEAR BEGINNING JULY 1, 1950 AND ENDING JUNE 30, 1951, IS TO BE COMPUTED UNDER THE 1949 GENERAL COUNTY SALARY ACT (19 O.S. 179.1 [19-179.1]) INSOFAR AS THE POPULATION OF THE COUNTY IS A FACTOR THEREUNDER, UPON THE BASIS OF THE POPULATION OF THE COUNTY AS SHOWN IN THE 1950 CENSUS AND, AS SHOWN IN THE PRELIMINARY ANNOUNCEMENT RELEASED. (WAGES, COUNTY COMMISSIONERS, TERM OF OFFICE) CITE: 19 O.S. 179.1 [19-179.1], 70 O.S. 3-3 [70-3-3], 70 O.S. 1-1 [70-1-1], ARTICLE X, SECTION 23, OPINION NO. JULY 12, 1950 — MORRIS (JAMES C. HARKIN)